Order entered August 13, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00431-CV

                          HOSSAIN BAGHVARDANI, Appellant

                                               V.

                               CARMEN WILSON, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-06562

                                          ORDER
       Before the Court is appellant’s August 11, 2014 motion to extend time to file appellant’s

brief. Appellant’s motion is GRANTED and appellant’s brief received on August 11, 2014 is

ORDERED filed as of the date of this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE